DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The tube wall positioning protrusion from claim 1
The bicycle handlebar support tube from claim 1
The limiting screw from claim 1 (Note: Applicant is advised to add a new reference numeral beside reference numeral 9 in Figure 4 to signify the location of the limiting screw as well as adding the new reference numeral to the specification)
The opening angle from claim 1 (Note: Applicant is advised to add an angle reference symbol to element 8 in Figure 5)
The light-emitting diode (LED) illumination lamp from claim 8
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 1, recites “An bicycle handlebar” which is grammatically incorrect and should be changed to --A bicycle handlebar--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 3, recites “a middle area of the curved arm” which is indefinite because it is unclear what the difference is between the middle area of the curved arm from claim 6 and the middle section of the curved arm from claim 1, lines 2-3.  Is the Applicant referring to the same part of the curved arm with both limitations?
Allowable Subject Matter
Claims 1 and 3-5 are allowed over the prior art of record.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 5 of the Remarks that “(1) the reason why the tube wall positioning protrusion and the bicycle handlebar support tube in claim | are not shown in the drawings is that, the bicycle handlebar support tube belongs to the external structure of the bicycle handlebar, which is used to install the bicycle handlebar to the whole bicycle and does not belong to a part of the bicycle handlebar” and “the light-emitting diode (LED) illumination lamp of claim 8 is not shown in the drawings because it belongs to the external structure of the bicycle handlebar”.
The argument is not found persuasive because 37 CFR 1.83(a) requires that the drawings in a nonprovisional application must show every feature of the invention specified in the claims.  Just because the elements are not a part of the handlebar does not mean that they do not need to be shown.  The Applicant is advised to amend Figures 1, 4, and 5 such that they show the missing claim elements in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).  The annotated figures below are examples of potential drawing amendments.

    PNG
    media_image1.png
    425
    877
    media_image1.png
    Greyscale

Example annotated figure showing the LED illumination lamp


    PNG
    media_image2.png
    684
    842
    media_image2.png
    Greyscale

Example annotated figure showing a bicycle handlebar support tube

    PNG
    media_image3.png
    412
    408
    media_image3.png
    Greyscale

Example annotated figure showing a bicycle handlebar support tube and a tube wall positioning protrusion
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656